Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 7, 11 and 14-15 are amended. Claims 7, 10-11 and 14-17 are pending.


Response to Arguments
With regards to applicant’s arguments, filed on 10/20/2021, regarding claims 7, 10-11 and 14-17 that the combination of Goto, Nam, Tang and Papasakellariou does not teach or suggest: “wherein a time interval in which the PDCCH is transmitted is different from the time interval in which the PDCCH is monitored”.  Examiner respectfully disagrees.


	The combination of Goto, Nam, Tang and Papasakellariou, specifically Tang discloses an indication information of the uplink grant indication includes physical downlink control channel PDCCH monitoring indication information used to instruct the user terminal to monitor a PDCCH of the target cell, so that the user terminal monitors the PDCCH according to the PDCCH monitoring indication information, and determines, according to downlink control information DCI transmitted on the detected PDCCH, the uplink scheduling resource indication of the target cell. fifth indication information instructing the uplink scheduling resource indication to take effect at a preset time after the user terminal receives the handover command. A valid time is set for monitoring the PDCCH and a different time is set for receiving the UL grant on the PDCCH.[As well known in the art, A PDCCH is used to give scheduling allocations to the UE on the PDSCH or PUSCH. For example, if the UE has data in the PDSCH, it needs to know where the data is located. Therefore, the received UL grant is received on the PDCCH, and the allocated resources are mapped to the blank resources] (See Tang par. [98]-[108]) Tang suggests a sixth (different) indication [On different Duration] that is received from the source BS by the UE, which sets a different valid duration, which is the time duration at which the PDCCH is monitored. [Therefore, the monitoring period is different from the period at which the UL grant (or resource allocation) is transmitted] (See Tang par. [103]-[108]).
Therefore, for the reasons shown above, the combination of Goto, Nam, Tang and Papasakellariou clearly teaches the claimed invention. Therefore, the rejection of claims 7, 10-11 and 14-17 is sustained.



Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

4.	Claims 7, 10-11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (US. Publication No. 2016/0143029 A1) in view of Nam et al. (US. Publication No. 2017/0201968 A1) in view of Tang et al. (US. Publication No. 2018/0213457 A1) and further in view of Papasakellariou (US. Publication No. 2017/0366377 A1).
Regarding claim 7, Goto discloses a user terminal (See Abstract and Fig. 1; 102 & 103) comprising:
a receiver (See Fig. 3; DL Reception Unit and Receive Antenna 703) that receives time interval information that indicates a time interval for monitoring a physical downlink control channel (PDCCH) (See Par. [35], [37] and Fig. 4& 5a of Goto for a reference to an interval for transmitting the PDCCH or EPDCCH (monitoring the control channel) is indicated and transmitted by the base station to the user terminal)  and downlink control information, formatted in a downlink control information format (See Par. [5]-[6] of Goto for a reference to the received PDCCH contains a field indicating information about band allocation called the downlink control information (DCI) format), that includes blank resource information that indicates a blank resource (See Par. [35]-[36], [39] of Goto for a reference to the indicated PDCCH and EPDCCH include a DCI that performs DL resources allocation for the user terminal [The number of subframes allocated for the user terminal as DL & UL resources in the DCI are the claimed blank resource; Par.[35]-[36]]); wherein the blank resource is a resource See Par. [29], [35]-[36] of Goto for a reference to the number of subframes allocated for the user terminal as DL & UL resources in the DCI, wherein the DCI includes the information indicating the control channels [Blank resources] allocated to the terminal device); and
Goto does not explicitly disclose a processor that controls rate matching of a physical downlink shared channel (PDSCH) based on the time interval information, the downlink control information format, and the blank resource information in the downlink control information; wherein the blank resource is a resource for the PDCCH wherein a time interval in which the PDCCH is transmitted is different from the time interval in which the PDCCH is monitored, and the processor assumes that the PDSCH is not mapped to the blank resource.
However, Nam discloses a processor (See Nam; Fig. 3; Processor 340) that controls rate matching of a physical downlink shared channel (PDSCH) (See Par. [234], [267] of Nam for a reference to the UE is configured to do a rate matching for the PDCCH/PDSCH (Control/Data) accordingly in the access-time interval (Subframe)) based on the time interval information and the blank resource information in the downlink control information (See Par. [267] and Fig. 6 & 7 of Nam for a reference to the UE receives a configuration that includes the number of time/frequency resources available for data and control TX/RX and the OFDM numerology in an initial-access time interval (Subframe). The rate matching is performed based on the received configuration), and the processor assumes that the PDSCH is not mapped to the blank resource (See Par. [116, [153]-[154], [234] and Fig. 6 & 7 of Nam for a reference to the UE assumes that the DL data are mapped only to the DL data resources and not to the DL control resources [rate matching is performed accordingly based on the access time interval and based on the set of time/frequency resources allocated to the UE for control transmission (Blank resources)])
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nam and Goto. The motivation of combination would be facilitating the UE's reception/transmission in a more efficient manner, by identifying the number of time frequency resources that are available for data and control information reception/transmission. (Nam; Par. [267]).
The combination of Goto and Nam does not explicitly disclose wherein the blank resource is a resource for the PDCCH wherein a time interval in which the PDCCH is transmitted is different from the time interval in which the PDCCH is monitored; a processor that controls rate matching of a physical downlink shared channel (PDSCH) based on the downlink control information format.
 However, Tang discloses wherein the blank resource is a resource for the PDCCH wherein a time interval in which the PDCCH is transmitted is different (See Par. [98]-[102] of Tang for a reference to the UE receiving the uplink scheduling resource indication effective time that indicates a preset time in which the UL/DL resources take effect after the user terminal receives the handover command, or an effective moment indicated by the uplink scheduling resource indication (duration for transmitting the resources)) from the time interval in which the PDCCH is monitored (See Par. [103]-[108] of Tang for a reference to a sixth (different) indication that is received from the source BS by the UE, which sets a different valid duration, which is the moment at which the PDCCH is monitored. [Therefore, the monitoring period is different from the period at which the UL grant (or resource allocation) is transmitted]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tang, Nam and Goto. The motivation of combination would be improving the system’s performance, by facilitating the PDCCH monitoring in an efficient manner and by determining the actual effective slots in which the resources are allocated, which in turn, improves the UE’s transmission experience. (Tang; Par. [385]).
The combination of Goto, Nam and Tang does not explicitly disclose a processor that controls rate matching of a physical downlink shared channel (PDSCH) based on the downlink control information format.
However, Papasakellariou disclose a processor that controls rate matching of a physical downlink shared channel (PDSCH) based on the downlink control information format (See Par. [127]-[129], [231] and Fig. 23 of Papasakellariou for a reference to a transmission point (gNB) transmits a PDCCH that includes a DCI format scheduling a PDSCH transmission to a reception point (UE). The DCI format includes a DMRS structure field that indicates a DMRS structure in a time domain or in a frequency domain. The UE detects the PDCCH and determines the DMRS structure. The UE performs a rate matching over a slot according to the determined DMRS structure).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Papasakellariou, Tang, Nam and Goto. The Papasakellariou; Par. [146]).

Regarding claim 10, the combination of Goto, Nam, Tang and Papasakellariou, specifically Goto discloses wherein the receiver receives the time interval information by higher layer signaling (See Par. [35]-[37], [42] of Goto for a reference to the subframe interval at which to transmit the DCI in the PDCCH and the EPDCCH is indicated by a higher layer).

Regarding claim 11, the claim is interpreted and rejected for the same reasons as set forth in claim 7.

Regarding claim 14, Goto discloses a radio base station (See Goto; Fig. 1; base station device 101) comprising:
a transmitter  (See Goto; Fig. 2; transmission unit 606) that transmits time interval information that indicates a time interval for monitoring a physical downlink control channel (PDCCH) (See Par. [35], [37] and Fig. 4& 5a of Goto for a reference to an interval for transmitting the PDCCH or EPDCCH (monitoring the control channel) is indicated and transmitted by the base station to the user terminal), downlink control information, formatted in a downlink control See Par. [5]-[6] of Goto for a reference to the received PDCCH contains a field indicating information about band allocation called the downlink control information (DCI) format), that includes blank resource information that indicates a blank resource (See Par. [35]-[36], [39] of Goto for a reference to the indicated PDCCH and EPDCCH include a DCI that performs DL resources allocation for the user terminal [The number of subframes allocated for the user terminal as DL & UL resources in the DCI are the claimed blank resource; Par.[35]-[36]]); wherein the blank resource is a resource for the DL control channel  (See Par. [29], [35]-[36] of Goto for a reference to the number of subframes allocated for the user terminal as DL & UL resources in the DCI, wherein the DCI includes the information indicating the control channels [Blank resources] allocated to the terminal device); and
Goto does not explicitly disclose wherein the transmitter transmits a physical downlink shared channel (PDSCH) to be rate matched based on the time interval information, the format of the downlink control information, and the blank resource information in the downlink control information; and a processor that controls such that the PDSCH is not mapped to the blank resource, and wherein  a time interval in which the PDCCH is transmitted is different from the time interval in which the PDCCH is monitored.
However, Nam discloses wherein the transmitter transmits a physical downlink shared channel (PDSCH) to be rate matched (See Par. [234], [267] of Nam for a reference to the UE is configured to do a rate matching for the PDCCH/PDSCH (Control/Data) accordingly in the access-time interval (Subframe)) based on the time interval information and the blank resource information in the downlink control information (See Par. [267] and Fig. 6 & 7 of Nam for a reference to the UE receives a configuration that includes the number of time/frequency resources available for data and control TX/RX and the OFDM numerology in an initial-access time interval (Subframe). The rate matching is performed based on the received configuration), and a processor (See Nam; Fig. 3; Processor 340) controls such that the PDSCH is not mapped to the blank resource (See Par. [116, [153]-[154], [234] and Fig. 6 & 7 of Nam for a reference to the UE assumes that the DL data are mapped only to the DL data resources and not to the DL control resources [rate matching is performed accordingly based on the access time interval and based on the set of time/frequency resources allocated to the UE for control transmission (Blank resources)])
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nam and Goto. The motivation of combination would be facilitating the UE's reception/transmission in a more efficient manner, by identifying the number of time frequency resources that are available for data and control information reception/transmission. (Nam; Par. [267]).
The combination of Goto and Nam does not explicitly disclose wherein a time interval in which the PDCCH is transmitted is different from the time interval in which the PDCCH is monitored; wherein the transmitter transmits a DL data channel to be rate matched based on the format of the downlink control information.
However, Tang discloses wherein a time interval in which the PDCCH is transmitted is different (See Par. [98]-[102] of Tang for a reference to the UE receiving the uplink scheduling resource indication effective time that indicates a preset time in which the UL/DL resources take effect after the user terminal receives the handover command, or an effective moment indicated by the uplink scheduling resource indication (duration for transmitting the resources)) from the time interval in which the PDCCH is monitored (See Par. [103]-[108] of Tang for a reference to a sixth (different) indication that is received from the source BS by the UE, which sets a different valid duration, which is the moment at which the PDCCH is monitored. [Therefore, the monitoring period is different from the period at which the UL grant (or resource allocation) is transmitted]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tang, Nam and Goto. The motivation of combination would be improving the system’s performance, by facilitating the PDCCH monitoring in an efficient manner and by determining the actual effective slots in which the resources are allocated, which in turn, improves the UE’s transmission experience. (Tang; Par. [385]).
The combination of Goto, Nam and Tang does not explicitly disclose wherein the transmitter transmits a DL data channel to be rate matched based on the format of the PDCCH.
However, Papasakellariou disclose wherein the transmitter transmits a DL data channel to be rate matched based on the format of the downlink control information (See Par. [127]-[129], [231] and Fig. 23 of Papasakellariou for a reference to a transmission point (gNB) transmits a PDCCH that includes a DCI format scheduling a PDSCH transmission to a reception point (UE). The DCI format includes a DMRS structure field that indicates a DMRS structure in a time domain or in a frequency domain. The UE detects the PDCCH and determines the DMRS structure. The UE performs a rate matching over a slot according to the determined DMRS structure).
Papasakellariou; Par. [146]).

Regarding claim 15, Goto discloses radio communication system (See Goto; Fig. 1) comprising:
a radio base station (See Goto; Fig. 1; base station device 101); and
a terminal (See Goto; Fig. 1; terminal 102), wherein
the radio base station comprises: a transmitter  (See Goto; Fig. 2; transmission unit 606) that transmits time interval information that indicates a time interval for monitoring a physical downlink control channel (PDCCH) (See Par. [35], [37] and Fig. 4& 5a of Goto for a reference to an interval for transmitting the PDCCH or EPDCCH (monitoring the control channel) is indicated and transmitted by the base station to the user terminal), downlink control information, formatted in a downlink control information format (See Par. [5]-[6] of Goto for a reference to the received PDCCH contains a field indicating information about band allocation called the downlink control information (DCI) format), that includes blank resource information that indicates a blank resource (See Par. [35]-[36], [39] of Goto for a reference to the indicated PDCCH and EPDCCH include a DCI that performs DL resources allocation for the user terminal [The number of subframes allocated for the user terminal as DL & UL resources in the DCI are the claimed blank resource; Par.[35]-[36]]); wherein the blank resource is a resource for the PDCCH (See Par. [29], [35]-[36] of Goto for a reference to the number of subframes allocated for the user terminal as DL & UL resources in the DCI, wherein the DCI includes the information indicating the control channels [Blank resources] allocated to the terminal device); and
The terminal comprises: a receiver (See Fig. 3; DL Reception Unit and Receive Antenna 703) that receives time interval information that indicates a time interval for monitoring a PDCCH (See Par. [35], [37] and Fig. 4& 5a of Goto for a reference to an interval for transmitting the PDCCH or EPDCCH (monitoring the control channel) is indicated and transmitted by the base station to the user terminal)  and downlink control information, formatted in a downlink control information format (See Par. [5]-[6] of Goto for a reference to the received PDCCH contains a field indicating information about band allocation called the downlink control information (DCI) format), that includes blank resource information that indicates a blank resource (See Par. [35]-[36], [39] of Goto for a reference to the indicated PDCCH and EPDCCH include a DCI that performs DL resources allocation for the user terminal [The number of subframes allocated for the user terminal as DL & UL resources in the DCI are the claimed blank resource; Par.[35]-[36]]); wherein the blank resource is a resource for the DL control channel  (See Par. [29], [35]-[36] of Goto for a reference to the number of subframes allocated for the user terminal as DL & UL resources in the DCI, wherein the DCI includes the information indicating the control channels [Blank resources] allocated to the terminal device);
Goto does not explicitly disclose wherein the transmitter transmits a physical downlink shared channel (PDSCH) to be rate matched based on the time interval information, the format of the and wherein  a time interval in which the PDCCH is transmitted is different from the time interval in which the PDCCH is monitored.
However, Nam discloses wherein the transmitter transmits a physical downlink shared channel (PDSCH) to be rate matched (See Par. [234], [267] of Nam for a reference to the UE is configured to do a rate matching for the PDCCH/PDSCH (Control/Data) accordingly in the access-time interval (Subframe)) based on the time interval information and the blank resource information in the downlink control information (See Par. [267] and Fig. 6 & 7 of Nam for a reference to the UE receives a configuration that includes the number of time/frequency resources available for data and control TX/RX and the OFDM numerology in an initial-access time interval (Subframe). The rate matching is performed based on the received configuration), and a processor (See Nam; Fig. 3; Processor 340) controls such that the PDSCH is not mapped to the blank resource (See Par. [116, [153]-[154], [234] and Fig. 6 & 7 of Nam for a reference to the UE assumes that the DL data are mapped only to the DL data resources and not to the DL control resources [rate matching is performed accordingly based on the access time interval and based on the set of time/frequency resources allocated to the UE for control transmission (Blank resources)]);
See Nam; Fig. 3; Processor 340) that controls rate matching of a PDSCH (See Par. [234], [267] of Nam for a reference to the UE is configured to do a rate matching for the PDCCH/PDSCH (Control/Data) accordingly in the access-time interval (Subframe)) based on the time interval information and the blank resource information in the downlink control information (See Par. [267] and Fig. 6 & 7 of Nam for a reference to the UE receives a configuration that includes the number of time/frequency resources available for data and control TX/RX and the OFDM numerology in an initial-access time interval (Subframe). The rate matching is performed based on the received configuration), and the processor assumes that the PDSCH is not mapped to the blank resource (See Par. [116, [153]-[154], [234] and Fig. 6 & 7 of Nam for a reference to the UE assumes that the DL data are mapped only to the DL data resources and not to the DL control resources [rate matching is performed accordingly based on the access time interval and based on the set of time/frequency resources allocated to the UE for control transmission (Blank resources)])
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nam and Goto. The motivation of combination would be facilitating the UE's reception/transmission in a more efficient manner, by identifying the number of time frequency resources that are available for data and control information reception/transmission. (Nam; Par. [267]).
The combination of Goto and Nam does not explicitly disclose wherein  a time interval in which the PDCCH is transmitted is different from the time interval in which the PDCCH is monitored; wherein the transmitter transmits a PDSCH to be rate matched based on the format of the downlink control information; wherein the blank resource for the PDCCH that is transmitted at 
However, Tang discloses wherein  a time interval in which the PDCCH is transmitted is different (See Par. [98]-[102] of Tang for a reference to the UE receiving the uplink scheduling resource indication effective time that indicates a preset time in which the UL/DL resources take effect after the user terminal receives the handover command, or an effective moment indicated by the uplink scheduling resource indication (duration for transmitting the resources)) from the time interval in which the PDCCH is monitored (See Par. [103]-[108] of Tang for a reference to a sixth (different) indication that is received from the source BS by the UE, which sets a different valid duration, which is the moment at which the PDCCH is monitored. [Therefore, the monitoring period is different from the period at which the UL grant (or resource allocation) is transmitted]); wherein the blank resource that is transmitted at a time interval different (See Par. [98]-[102] of Tang for a reference to the UE receiving the uplink scheduling resource indication effective time that indicates a preset time in which the UL/DL resources take effect after the user terminal receives the handover command, or an effective moment indicated by the uplink scheduling resource indication (duration for transmitting the resources)) from the time interval for monitoring the DL control channel  (See Par. [103]-[108] of Tang for a reference to a sixth (different) indication that is received from the source BS by the UE, which sets a different valid duration, which is the moment at which the PDCCH is monitored. [Therefore, the monitoring period is different from the period at which the UL grant (or resource allocation) is transmitted]).
Tang; Par. [385]).
The combination of Goto, Nam and Tang does not explicitly disclose wherein the transmitter transmits a PDSCH to be rate matched based on the format of the downlink control information; a processor that controls rate matching of a PDSCH based on the downlink control information format.
However, Papasakellariou disclose wherein the transmitter transmits a PDSCH to be rate matched based on the format of the downlink control information (See Par. [127]-[129], [231] and Fig. 23 of Papasakellariou for a reference to a transmission point (gNB) transmits a PDCCH that includes a DCI format scheduling a PDSCH transmission to a reception point (UE). The DCI format includes a DMRS structure field that indicates a DMRS structure in a time domain or in a frequency domain. The UE detects the PDCCH and determines the DMRS structure. The UE performs a rate matching over a slot according to the determined DMRS structure); a processor that controls rate matching of a PDSCH based on the downlink control information format (See Par. [127]-[129], [231] and Fig. 23 of Papasakellariou for a reference to a transmission point (gNB) transmits a PDCCH that includes a DCI format scheduling a PDSCH transmission to a reception point (UE). The DCI format includes a DMRS structure field that indicates a DMRS structure in a time domain or in a frequency domain. The UE detects the PDCCH and determines the DMRS structure. The UE performs a rate matching over a slot according to the determined DMRS structure).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Papasakellariou, Tang, Nam and Goto. The motivation of combination would be improving the system’s performance, by improving the reliability of channel estimates and reducing an associated overhead, as well as, reducing a resource overhead or an interference associated with DL DMRS or UL DMRS transmissions. (Papasakellariou; Par. [146]).


Regarding claim 16, the combination of Goto, Nam and Tang, specifically Goto discloses wherein the receiver receives an information element including: the time interval information that indicates the time interval (See Par. [35], [37] and Fig. 4& 5a of Goto for a reference to an interval for transmitting the PDCCH or EPDCCH (monitoring the control channel) is indicated and transmitted by the base station to the user terminal); and
The combination of Goto, Nam and Tang does not explicitly disclose a number of resources to monitor corresponding to one or more aggregation levels for the downlink control information format.
However, Papasakellariou discloses a number of resources to monitor corresponding to one or more aggregation levels for the downlink control information format (See Par. [130]-[131] and of Papasakellariou for a reference to a PDCCH is transmitted using an aggregation of one or several consecutive control channel elements (CCEs). Each CCE includes a predetermined or configured number of resource element groups (REGs). An association of aggregation levels is configured to the REGs assigned for the PDCCH transmission).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Papasakellariou, Tang, Nam and Goto. The motivation of combination would be improving the system’s performance, by improving the reliability of channel estimates and reducing an associated overhead, as well as, reducing a resource overhead or an interference associated with DL DMRS or UL DMRS transmissions. (Papasakellariou; Par. [146]).

Regarding claim 17, the claim is interpreted and rejected for the same reasons as set forth in claim 16.

Conclusion
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Voyer et al (US. Pub. No. 2008/0064434 A1) discloses a technology of observing the control channel of a GSM system that is another system in the mobile radio communication system. 
Papasakellariou et al. (US. Pub. No. 2013/0230030 A1) discloses transmission and reception of ACKnowledgements (ACK) signals.


6.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


7.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 


/R.K.F/Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413